OPINION OF THE COURT
Per Curiam.
Order entered August 27, 1993 affirmed, with $10 costs.
We agree that the defendant depositary-collecting bank failed to demonstrate the existence of a genuine question of fact requiring a trial on the issue of the commercial reasonableness of its conduct in accepting the substantial ($150,000) two-party check over a facially irregular, forged indorsement of the plaintiff payee, a noncustomer of the bank. Defendant’s conclusory allegation that it "employed generally accepted commercial practices and standards in connection with the negotiation of the check” lacked any evidentiary detail and was plainly insufficient to meet its burden of proof on this issue (UCC 3-419 [3]; see, Heffernan v Norstar Bank, 125 AD2d 887, 890 [Levine, J.]; Tette v Marine Midland Bank, 78 AD2d 383, 386, appeal dismissed 54 NY2d 681).
Parness, J. P., Miller and McCooe, JJ., concur.